Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102 (a, 1) as being participated by Lahaye (U. S. 2011/0193004).
Regarding claims 1, 17, Lahaye, see figures 1-3, discloses a liquid injecting structure for an electronic atomizing device, comprising: an outer tube 2 and a liquid injection assembly disposed in the outer tube 2; wherein, the outer tube 2 defines an inlet port 9 , the liquid injection assembly comprises a switch assembly 3 , the switch assembly 3 is rotatable between an injecting position  and a working position relative to the outer tube 2; the switch assembly 3 comprises a liquid injection tube 14 which defines an injecting port ; and when the switch assembly 3 is in the injecting position .
Allowable Subject Matter
Claims 2-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references discloses the switch assembly comprises a first sealing member which is circumferentially fixed and rotates synchronously with the liquid injection tube, and the first sealing member defines a first flow port; and when the switch assembly is in the injecting position, the inlet port is fluidly communicated with the injecting port via the first flow port; and when the switch assembly is in the working position, the first flow port is isolated from the inlet port.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/           Primary Examiner, Art Unit 2831